Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 1/20/22.  Claims 1, 2, 4, 8, and 17 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Both independent claims 1 and 17 are amended to claim a first door lock and a second door lock when a locking operation is provided for the first door lock while maintaining the second door lock in an unlocked state, or initiating a lock operation for the first door lock while suppressing a second control output for the second door lock.
However, the Examiner cannot find any description in the disclosure to support this claim language.  There is no mention of a first door lock and second door lock while one is locked and another unlocked state is maintained, nor is there any mention of suppressing a second control output for a second door lock.  Furthermore, the Remarks submitted by the Applicant’s representative state that the concept of locking only a subset of all doors is not disclosed by the prior art; however, nowhere in the disclosure is there any mention of locking a subset of all doors.
	Claims 2-16 are rejected as being dependent on a rejected base claim.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,800,377. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to vehicle security systems that detect an initiation of refueling and also a central monitor coupled to sensors to control output to car components, such as a door lock (Claims 8 and 15).  Furthermore, the claims of the ‘377 reference detects the lock state of car doors on a blind side of the vehicle (Claims .

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,848. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to vehicle security systems having sensors that detect initiation of refueling as well as a central monitor coupled to sensors to control locking action of a door lock.  Furthermore, the claims of the ‘848 reference also pertain to determining the state of a door lock on a car door on a blind side of the vehicle.

The terminal disclaimer filed on 1/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,800,377 and 10,960,848 has been reviewed and is NOT accepted.
The application case numbers and filing dates of both terminal disclaimers are incorrect.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
New terminal disclaimers must be re-filed.  No new fees are due.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
2/28/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687